DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in PCT/CN2020/126526 on 11/04/2020. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2020/126526 application as required by 37 CFR 1.55.

Claim Objections
Claim 10 is objected to because of the following informalities:  
Claim 10 line 3 recites “an active capacitor”. It should be “an active capacitor pen”.
Appropriate correction is required.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 10, 11, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (U.S. Patent Publication 20110193776 A1) in view of Kuo et al. (U.S. Patent Publication 20190018520 A1).


Regarding claim 1, Oda discloses “An active capacitive pen, configured to interact with a capacitive touch screen, comprising: 
a barrel; (Figs 12A, 12B, pointer 110)
a first electrode (Figs 11, 12A, 12B, [0085] “first electrode 20. [0043]) disposed at an end of the barrel, wherein the first electrode is configured to send a signal to the capacitive touch screen, ([0087] A manner of this operation is illustrated in FIG. 10A. In this example, a first code C1 for determining a position pointed to by a pointer and a second code C2, whose transmission is started at a point of time at which a predetermined time period (phase) Td corresponding to the pressure elapses after the transmission starting time of the first code C1, are temporally multiplexed through the first electrode 20 and the second electrode 21 and transmitted from the pointer 2 as illustrated in FIG. 10A. [0043] [0044]) and includes a tip (Figs 12A, 12B, tip of first electrode 20) at an end of the first electrode away from the barrel to serve as a tip of the active capacitive pen; 
a second electrode (Figs 11, 12A, 12B, a first code production section 26, [0045] [0046] [0050] [0052]) disposed on the barrel and spaced apart from the first electrode in an axial direction of the barrel, 
a third electrode (Figs 12A, 12B, a second code production section 27, [0045] [0046] [0047] [0050]) disposed on the barrel and located between the first electrode and the second electrode in the axial direction of the barrel; and 
a switching circuit (Fig 3A timing control circuit 141, [0052] [0053]) coupled between the second electrode and the third electrode, 
wherein the switching circuit is configured to electrically connect the third electrode with the second electrode in a first working state (Figs 3A, 3B, [0052] “A timing control circuit 141 carries out ON/OFF control of a switch 143 in a predetermined period t1. In particular, the switch 143 is turned ON once by the timing control circuit 141 to discharge the charge of the variable capacitor 22 and is then turned OFF. Further, while turning the switch 143 OFF, the timing control circuit 141 instructs the first code production section 26 to produce a first code C1. When the switch 143 is OFF, the variable capacitor 22 is gradually charged through the resistor 144. Thereupon, the potential between the opposite terminals of the variable capacitor 22 gradually increases depending upon the capacitance value which varies in response to the pressure.” [0053]) and disconnect the third electrode from the second electrode in a second working state.  (Figs 3A, 3B, [0052] “A timing control circuit 141 carries out ON/OFF control of a switch 143 in a predetermined period t1. In particular, the switch 143 is turned ON once by the timing control circuit 141 to discharge the charge of the variable capacitor 22 and is then turned OFF. Further, while turning the switch 143 OFF, the timing control circuit 141 instructs the first code production section 26 to produce a first code C1. When the switch 143 is OFF, the variable capacitor 22 is gradually charged through the resistor 144. Thereupon, the potential between the opposite terminals of the variable capacitor 22 gradually increases depending upon the capacitance value which varies in response to the pressure.” [0053])
Oda does not disclose “wherein the second electrode is configured to receive a signal transmitted from the capacitive touch screen and transmit a signal to the capacitive touch screen;”.
Kuo discloses “wherein the second electrode is configured to receive a signal transmitted from the capacitive touch screen and transmit a signal to the capacitive touch screen;”. (Fig. 6, [0024] “The active pen 30 (also called an active stylus pen or a capacitive pen) can result in an effect on the touch panel 10 in FIG. 1, similar to the effect generated by touching the touch panel 10 in FIG. 1 using the finger. That is, the coupling capacitance Cm between the driving electrode 12 and the sensing electrode 14 in FIG. 2 can be changed. The active pen 30 includes an outer case 32, a receiving part 34, a transmitting part 36, and a pressure sensing element 38. The outer case 32 has a hollow structure. The receiving part 34 extends outwardly from one terminal of the outer case 32. The receiving part 34 is configured to receive the panel driving signal TP_TX in FIG. 1. The transmitting part 36 is disposed inside the terminal of the outer case 32 and configured to generate a pen driving signal according to the panel driving signal TP_TX. The pen driving signal is transmitted to the sensing electrode 14 in FIG. 2 via the pressure sensing element 38, thereby changing the coupling capacitance Cm between the driving electrode 12 and the sensing electrode 14 for the touch control chip 22 to detect.” [0005] [0006] [0028])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode by Kuo into device of Oda.  The suggestion/motivation would have been to receive signal from touch screen. (Kuo: [0011])
Regarding claims 2, 11, Oda and Kuo disclose “wherein the switching circuit is further configured to ground the third electrode in the second working state.” (Oda Figs 3A, 3B, [0052] – [0057])   
Regarding claims 9, 18, Oda and Kuo disclose “wherein the switching circuit comprises an optocoupler switch, and an output end of the optocoupler switch is electrically connected with the second electrode and the third electrode, and the switching circuit is switchable between the first working state and the second working state by turning on and off the optocoupler switch”.  (Oda Figs 3A, 3B, [0052] – [0057])   
Regarding claim 10, Oda discloses “An electronic terminal, comprising: 
a capacitive touch screen; (Fig. 1, [0041] “The position detector 3 detects the coordinate of a position pointed to by the pointer 2 and outputs the coordinate information to the external apparatus. Then, on a display screen (not shown) of the external apparatus, a pointer or the like is displayed at a position corresponding to the coordinate information inputted from the position detector 3.”) 
an active capacitor ([0040] “The pointer 2 is used on a scannable region 3a of the position detector 3.”) compatible with the capacitive touch screen, wherein the active capacitive pen comprises: 
a barrel; (Figs 12A, 12B, housing of pointer 110)
a first electrode (Figs 11, 12A, 12B, [0085] “first electrode 20) disposed at an end of the barrel, wherein the first electrode is configured to send a signal to the capacitive touch screen, ([0087] A manner of this operation is illustrated in FIG. 10A. In this example, a first code C1 for determining a position pointed to by a pointer and a second code C2, whose transmission is started at a point of time at which a predetermined time period (phase) Td corresponding to the pressure elapses after the transmission starting time of the first code C1, are temporally multiplexed through the first electrode 20 and the second electrode 21 and transmitted from the pointer 2 as illustrated in FIG. 10A.) and includes a tip (Figs 12A, 12B, tip of first electrode 20) and includes a tip (Figs 12A, 12B, tip of first electrode 20) at an end of the first electrode away from the barrel to serve as a tip of the active capacitive pen; 
a second electrode (Figs 11, 12A, 12B, a first code production section 26, [0045] [0046] [0050] [0052]) disposed on the barrel and spaced apart from the first electrode in an axial direction of the barrel, 
a third electrode (Figs 12A, 12B, a second code production section 27, [0045] [0046] [0047] [0050]) disposed on the barrel and located between the first electrode and the second electrode in the axial direction of the barrel; and 
a switching circuit (Fig 3A timing control circuit 141, [0052] [0053]) coupled between the second electrode and the third electrode, 15 
CH132-05USwherein the switching circuit is configured to electrically connect the third electrode with the second electrode in a first working state and disconnect the third electrode from the second electrode in a second working state.  
wherein the switching circuit is configured to electrically connect the third electrode with the second electrode in a first working state (Figs 3A, 3B, [0052] “A timing control circuit 141 carries out ON/OFF control of a switch 143 in a predetermined period t1. In particular, the switch 143 is turned ON once by the timing control circuit 141 to discharge the charge of the variable capacitor 22 and is then turned OFF. Further, while turning the switch 143 OFF, the timing control circuit 141 instructs the first code production section 26 to produce a first code C1. When the switch 143 is OFF, the variable capacitor 22 is gradually charged through the resistor 144. Thereupon, the potential between the opposite terminals of the variable capacitor 22 gradually increases depending upon the capacitance value which varies in response to the pressure.” [0053]))  and disconnect the third electrode from the second electrode in a second working state.  (Figs 3A, 3B, [0052] “A timing control circuit 141 carries out ON/OFF control of a switch 143 in a predetermined period t1. In particular, the switch 143 is turned ON once by the timing control circuit 141 to discharge the charge of the variable capacitor 22 and is then turned OFF. Further, while turning the switch 143 OFF, the timing control circuit 141 instructs the first code production section 26 to produce a first code C1. When the switch 143 is OFF, the variable capacitor 22 is gradually charged through the resistor 144. Thereupon, the potential between the opposite terminals of the variable capacitor 22 gradually increases depending upon the capacitance value which varies in response to the pressure.” [0053]))
Oda does not disclose “wherein the second electrode is configured to receive a signal transmitted from the capacitive touch screen and transmit a signal to the capacitive touch screen;” 
Kuo discloses “wherein the second electrode is configured to receive a signal transmitted from the capacitive touch screen and transmit a signal to the capacitive touch screen;” (Fig. 6, [0024] “The active pen 30 (also called an active stylus pen or a capacitive pen) can result in an effect on the touch panel 10 in FIG. 1, similar to the effect generated by touching the touch panel 10 in FIG. 1 using the finger. That is, the coupling capacitance Cm between the driving electrode 12 and the sensing electrode 14 in FIG. 2 can be changed. The active pen 30 includes an outer case 32, a receiving part 34, a transmitting part 36, and a pressure sensing element 38. The outer case 32 has a hollow structure. The receiving part 34 extends outwardly from one terminal of the outer case 32. The receiving part 34 is configured to receive the panel driving signal TP_TX in FIG. 1. The transmitting part 36 is disposed inside the terminal of the outer case 32 and configured to generate a pen driving signal according to the panel driving signal TP_TX. The pen driving signal is transmitted to the sensing electrode 14 in FIG. 2 via the pressure sensing element 38, thereby changing the coupling capacitance Cm between the driving electrode 12 and the sensing electrode 14 for the touch control chip 22 to detect.” [0005] [0006] [0028])
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode by Kuo into device of Oda.  The suggestion/motivation would have been to receive signal from touch screen. (Kuo: [0011])

Claims 3, 4, 12, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (U.S. Patent Publication 20110193776 A1) in view of Kuo et al. (U.S. Patent Publication 20190018520 A1) and Nussbaum et al. (U.S. Patent Publication 20190056803 A1, Assignee: Apple).
Regarding claims 3, 12, Oda and Kuo do not disclose “wherein the second electrode is ring-shaped and disposed on the barrel around the axial direction, and a distance between a lower edge of the second electrode and the end of the first electrode in the axial direction of the barrel is not less than 5.8 mm”.  
Nussbaum discloses “wherein the second electrode is ring-shaped and disposed on the barrel around the axial direction, and a distance between a lower edge of the second electrode and the end of the first electrode in the axial direction of the barrel is not less than 5.8 mm”.  ([0039] [0040] – [0047]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ring shape electrode by Nussbaum into device of Oda and Kuo.  The suggestion/motivation would have been to different design choice.  (Nussbaum: [0039])
Regarding claims 4, 13, Oda and Kuo do not disclose “wherein the third electrode is ring- shaped and disposed on the barrel around the axial direction, and a distance between a lower edge of the third electrode and the end of the first electrode in the axial direction of the barrel is not more than 3.7 mm”.  
Nussbaum discloses “wherein the third electrode is ring- shaped and disposed on the barrel around the axial direction, and a distance between a lower edge of the third electrode and the end of the first electrode in the axial direction of the barrel is not more than 3.7 mm”.  ([0039] [0040] – [0047]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate ring shape electrode by Nussbaum into device of Oda and Kuo.  The suggestion/motivation would have been to different design choice.  (Nussbaum: [0039])

Claims 5 – 8, 14 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (U.S. Patent Publication 20110193776 A1) in view of Kuo et al. (U.S. Patent Publication 20190018520 A1) and Bhandari et al. (U.S. Patent Publication 20170068337 A1, Assignee: Apple) .
Regarding claims 5, 14, Oda and Kuo do not disclose “wherein a length of the first 14 CH132-05USelectrode in the axial direction of the barrel is 3.5 mm to 3.7 mm”.  
Bhandari discloses “wherein a length of the first 14 CH132-05USelectrode in the axial direction of the barrel is 3.5 mm to 3.7 mm”.  ([0053] “3mm – 7mm”. [0058] [0079] “2mm – 4mm” [0082]) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode length by Bhandari into device of Oda and Kuo.  The suggestion/motivation would have been to improve efficiency.  (Bhandari: [0053])
Regarding claims 6, 15, Oda, Kuo and Bhandari disclose “wherein a length of the third electrode in the axial direction of the barrel is 2.1 mm to 2.4 mm”.  (Bhandari [0053] [0058] [0079] “2mm – 4mm”) 
Regarding claims 7, 16, Oda and Kuo do not disclose “wherein a length of the second electrode in the axial direction of the barrel is 3.0 mm to 6.4 mm”.  
Bhandari discloses “wherein a length of the second electrode in the axial direction of the barrel is 3.0 mm to 6.4 mm”.  (Bhandari [0053] [0058] [0079] “2mm – 4mm” [0082] “2.5mm – 4.5mm”.) 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate electrode length by Bhandari into device of Oda and Kuo.  The suggestion/motivation would have been to improve efficiency.  (Bhandari: [0053])
Regarding claims 8, 17, Oda, Kuo and Bhandari disclose “wherein the length of the second electrode in the axial direction of the barrel is 3.0 mm to 3.5 mm”.  (Bhandari [0053] [0058] [0079] “2mm – 4mm” [0082] “2.5mm – 4.5mm”.) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170068330 A1 discloses ring electrodes on [0040].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN-NAN LIN whose telephone number is (571)272-5646. The examiner can normally be reached Monday - Thursday 7:30am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 571-2722963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN-NAN LIN/Primary Examiner, Art Unit 2693